EXHIBIT 22 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in Registration Statement (Nos. 33-44421 and 333-198409) on Form S-8 of DeVry Education Group Inc. of our report dated June 26, 2015, relating to our audit of the financial statements and supplemental schedules of the DeVry Education Group Success Sharing Retirement Plan, which appears in this Annual Report on Form 11-K of the DeVry Education Group Success Sharing Retirement Plan for the year ended December 31, 2014. /s/ McGladrey LLP Indianapolis, Indiana June 26, 2015 23
